Order entered July 18, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01494-CR

                            JERMAINE JOHN SCOTT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-75578-R

                                             ORDER
       Before the Court is appellate counsel’s July 17, 2017 motion to withdraw. The motion

states that counsel must withdraw because of a conflict of interest, specifically having

represented a State’s witness in the case.

       We GRANT the July 17 motion. Christian T. Souza is REMOVED as counsel of record

for appellant.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We further ORDER the trial court to transmit to this Court, within THIRTY DAYS of the date

of this order, a supplemental clerk’s record with the order appointing new counsel.
       We ABATE this appeal to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the supplemental clerk’s

record containing the order appointing new counsel is filed, whichever is earlier.




                                                     /s/     LANA MYERS
                                                             JUSTICE